      Case 1:20-cv-01679-LJV Document 1 Filed 11/17/20 Page 1 of 5




                  UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NEW YORK


  Robert Kuhlman,

                            Plaintiff,

            v.                                    COMPLAINT


  Eastpoint Recovery Group, Inc.,                 JURY TRIAL DEMANDED
                           Defendant(s).


       Plaintiff ROBERT KUHLMAN, by and through his attorneys, Law Offices of

Stuart Werbin, complaining of the Defendant, hereby alleges as follows:

      1. This is an action for damages brought by an individual consumer for violations

         of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (hereafter

         the "FDCPA"). The FDCPA prohibits debt collectors from engaging in abusive,

         deceptive, and unfair collection practices.

                            JURISDICTION AND VENUE

      2. This Court has original jurisdiction pursuant to 28 U.S.C. § 1331 and 28 U.S.C.

         § 1343. Venue is properly in this Court under 28 U.S.C. §§ (b)(2) and (b)(3),

         because a substantial part of the events giving rise to the claim occurred in this

         judicial district, and Defendant is subject to this Court's personal jurisdiction

         with respect to this action.

                                         PARTIES

      3. Plaintiff, Robert Kuhlman, is an adult residing in Richland, WA.
Case 1:20-cv-01679-LJV Document 1 Filed 11/17/20 Page 2 of 5




4. Defendant Eastpoint Recovery Group, Inc. is a business entity regularly

   engaged in the business of collecting debts in this State with its principal place

   of business located at 1738 Elmwood Ave, Suite 104, Buffalo, NY 14207. The

   principal purpose of Defendant is the collection of debts using the mails and

   telephone, and Defendant regularly attempts to collect debts alleged to be due

   another.

5. Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) of the

   FDCPA.

6. Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) of the FDCPA.

                       FACTUAL ALLEGATIONS

7. Defendant Eastpoint Recovery Group, Inc. (“ERG”) attempted to collect a debt

   allegedly owed by Plaintiff relating to consumer purchases allegedly owed to

   Synchrony Bank.

8. The debt at issue arises out of an alleged transaction which was primarily for

   personal, family or household purposes and falls within the definition of “debt”

   for purposes of 15 U.S.C. § 1692a(5).

9. Defendant ERG called Plaintiff on or about August 31, 2020.

10. During this call, ERG employee Julia Greenwood falsely claimed that ERG had

   filed litigation against Plaintiff, stating that a “claim was recently filed against

   you in this office.” This was a false threat of legal action, in violation of the

   FDCPA. Defendant is not a law firm and cannot file lawsuits, and in fact no

   lawsuit had been filed.
Case 1:20-cv-01679-LJV Document 1 Filed 11/17/20 Page 3 of 5




11. Additionally, during this call ERG failed to state that it is a debt collector, in

    violation of the FDCPA.

12. Defendant knew or should have known that its actions violated the FDCPA.

   Additionally, Defendant could have taken the steps necessary to bring its

   actions within compliance with the FDCPA, but neglected to do so and failed to

   adequately review its actions to ensure compliance with said laws.

13. At all times pertinent hereto, Defendant was acting by and through its agents,

   servants and/or employees, who were acting within the scope and course of

   their employment, and under the direct supervision and control of the

   Defendant herein.

14. At all times pertinent hereto, the conduct of Defendant, as well as that of its

   agents, servants and/or employees, was malicious, intentional, willful, reckless,

   negligent and in wanton disregard for federal law and the rights of the Plaintiff

   herein.

15. As a result of Defendant’s conduct, Plaintiff has sustained actual damages

   including, but not limited to, emotional and mental pain and anguish.

                           CLAIMS FOR RELIEF
                      (Fair Debt Collection Practices Act)

16. Plaintiff repeats and realleges the allegations contained in Paragraphs 1 through

   15 herein.

17. The above contacts between Defendant and Plaintiff were "communications"

   relating to a "debt" as defined by 15 U.S.C. § 1692a(2) and 1692a(5) of the

   FDCPA.
Case 1:20-cv-01679-LJV Document 1 Filed 11/17/20 Page 4 of 5




18. Defendant violated provisions of the FDCPA, including, but not limited to, the

   following:

   (a) The use of any false, deceptive, or misleading representation or means in

       connection with the collection of any debt, in violation of 15 U.S.C. §

       1692e-preface;

   (b) The false representation of the character, amount, or legal status of any

       debt, in violation of 15 U.S.C. § 1692e(2)(A);

   (c) The false representation or implication that any individual is an attorney or

       that any communication is from an attorney, in violation of 15 U.S.C. §

       1692e(3);

   (d) The threat to take any action that cannot legally be taken or that is not

       intended to be taken, in violation of 15 U.S.C. § 1692e(5);

   (e) The use of any false representation or deceptive means to collect or attempt

       to collect any debt, in violation of 15 U.S.C. § 1692e(10);

   (f) The failure to disclose that the communication is from a debt collector, in

       violation of 15 U.S.C. § 1692e(11);

   (g) Engaging in unfair or unconscionable means to collect or attempt to collect

       any debt, in violation of 15 U.S.C. § 1692f.

19. As a result of the above violations of the FDCPA, Defendant is liable to

   Plaintiff for actual damages, statutory damages which can be up to $1,000.00,

   attorney’s fees and costs.

                         PRAYER FOR RELIEF
      Case 1:20-cv-01679-LJV Document 1 Filed 11/17/20 Page 5 of 5




       WHEREFORE, Plaintiff respectfully requests that judgment in the sum of

$10,000.00 be entered against Defendant as follows:

      (a) That judgment be entered against Defendant for actual damages pursuant

         to 15 U.S.C. § 1692k(a)(1);

      (b) That judgment be entered against Defendant for statutory damages

         pursuant to 15 U.S.C. § 1692k(a)(2)(A);

      (c) That the Court award costs and reasonable attorney's fees pursuant to 15

         U.S.C. § 1692k(a)(3); and

      (d) That the Court grant such other and further relief as may be just and

         proper.

                      DEMAND FOR TRIAL BY JURY

         Plaintiff hereby requests a trial by jury.

Dated: November 16, 2020

                          Law Offices of Stuart Werbin

                          By: /s/ Stuart D. Werbin
                             Stuart D. Werbin, Esq.
                             1620 Avenue I, Ste. 119
                             Brooklyn, NY 11230
                             Tel (646) 942-7464
                             Fax (347) 710-1015
                             werbinlaw@gmail.com
                             Attorneys for Plaintiff
